Per Curiam.

This court adopts the findings and recommendations of the board. Clearly, respondent’s alcoholism has caused him to neglect his duties to his clients and has adversely reflected on his fitness to practice law. However, we recognize, as did the board, that respondent has taken measures to resolve his problems.
Respondent is hereby suspended from the practice of law for one year, with the entire time stayed, provided that respondent adhere to the conditions of his two-year probation as set forth by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.